Citation Nr: 1132675	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-04 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy of the lower extremities, secondary to service-connected diabetes mellitus with cataracts and nephropathy.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with cataracts and nephropathy.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a rating in excess of 20 percent for diabetes mellitus with cataracts and nephropathy, and found that neuropathy of the lower extremities was not related to the service-connected diabetes mellitus.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of the proceedings is included in the claims file.  

The Board notes that a statement of the case was issued in August 2007, (pursuant to a notice of disagreement with a July 2006 rating decision), which included the issues of entitlement to a rating in excess of 20 percent for diabetes mellitus with cataracts and nephropathy; whether new and material evidence has been presented to reopen a claim for service connection hypertension secondary to service-connected diabetes mellitus; entitlement to service connection for disability of the left leg, manifested by poor blood circulation; entitlement to service connection for disability of the right leg, manifested by poor blood circulation; entitlement to service connection for a back condition; entitlement to service connection for high cholesterol; entitlement to service connection for weight gain; and entitlement to service connection for a thyroid condition.  However, a substantive appeal was not timely received thereafter.  Likewise, a statement of the case was issued in March 2008 which included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the Veteran has not filed a substantive appeal pertaining to that issue.  Hence, these issues are not in appellate status and will not be addressed by the Board.  

The issues of entitlement to service connection for neuropathy of the lower extremities, secondary to service-connected diabetes mellitus with cataracts and nephropathy, and entitlement to a total disability rating based on individual unemployability due to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus has not required a regulation of activities; the cataracts are manifested by visual acuity of no worse than 20/40 in the left eye and 20/25 in the right eye; and the nephropathy is manifested by a creatinine level of no worse than 1.4 and BUN level of 28, during the rating period on appeal, with no symptoms of diabetic nephropathy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with cataracts and nephropathy have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.79, Diagnostic Codes 6027 and 6066 (2010); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7502 (2010); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a June 2008 letter, issued after the rating decision on appeal, the Veteran was informed of the evidence needed to support his claim for an increased rating for diabetes mellitus, including in accordance with the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which was subsequently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  The Veteran was not apprised of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  However, the Veteran is not prejudiced by this notice defect inasmuch as an increased rating is not granted herein for the service-connected diabetes mellitus with cataracts and nephropathy.  As such, the criteria for consideration of assignment of an effective date are rendered moot.  

Although VCAA notice was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced in this regard.  The issue was readjudicated thereafter, in a February 2009 statement of the case.  Hence, any deficiency with respect to the timing or content of the notice provided is harmless.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his attorney has pointed out any specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post service VA and private treatment records, the relevant VA examination reports, various lay statements, and the Veteran's own statements and personal hearing testimony.  Moreover, the VA examination reports are adequate, as they were predicated on a review of the claims file, the pertinent evidence of record, and the Veteran's statements.  Moreover, the examinations contained clinical findings sufficient for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board's duty to assist has also been met in this case.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

The medical evidence of record shows that the Veteran takes an oral hypoglycemic agent (Metformin) for his diabetes mellitus and he is on a restricted diet.  However, there is no evidence that there are specific restrictions or regulation of his activities because of his diabetes mellitus - a criterion that is specifically required for the next higher rating for his disability.  In this regard, upon VA examinations in June 2006 and December 2007, the examiners noted that the Veteran's diabetes had not affected his functioning and did not require a regulation of his activities.  

The Board observes that Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).  Despite the Veteran's and his attorney's assertions to the contrary, the Veteran's cataracts and nephropathy are appropriately rated noncompensable as there have been no clinical findings of visual impairment and/or kidney problems at the VA examinations to warrant compensable ratings under the diagnostic codes for rating those disabilities.  See for example, 38 C.F.R. 4.79, Diagnostic Codes 6027 and 6066 (2010); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7502 (2010).  On VA examination in June 2006, trace nuclear and cortical cataract changes were noted in both eyes.  The Veteran's best correctible far visual acuity was 20/25 in the right eye and 20/40 in the left eye.  On VA examination in December 2007, best corrected far visual acuity was 20/25 in each eye.  On VA examination in June 2006, it was noted that recent laboratory tests showed a BUN of 17, and creatinine of 1.1.  Nephropathy was diagnosed.  On VA examination in December 2007, laboratory evaluation revealed a BUN of 28 and creatinine of 1.4.  It was noted that there were no symptoms of diabetic nephropathy.

The Board also observes that the claim for service connection for neuropathy of the lower extremities secondary to the diabetes mellitus is addressed in the remand section of this decision.  Moreover, the Board finds that the issue of entitlement to an increased rating for the diabetes mellitus is not inextricably intertwined with that matter because neither a grant nor a denial of that benefit would result in an award of a higher disability rating under Diagnostic Code 7913 in the absence of evidence that the Veteran is required to regulate his activities as a result of his diabetes mellitus.  (If service connection is granted, separate ratings will be assigned if the disability is deemed compensable under the relevant rating criteria).   Hence, deferral of the issue is not necessary.  

Consequently, the Board finds that the Veteran's increased rating claim must be denied.  There is no medical evidence showing that the Veteran's diabetes mellitus requires regulation of activities, as that term is defined in the applicable regulation, at any time during the rating period.  The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, have not been demonstrated in the clinical records.  Accordingly, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned 20 percent evaluation.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Hence, the claim for a rating in excess of 20 percent must be denied.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to diabetes mellitus.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected diabetes mellitus with cataracts and nephropathy.  The competent medical evidence of record shows that his diabetes mellitus is primarily manifested by the need for an oral hypoglycemic agent and a restricted diet - which is specifically contemplated by the rating criteria.  Hence, the Board finds that the effects of the Veteran's disability have been fully considered and referral for an extraschedular rating is unnecessary at this time.  


ORDER

A rating in excess of 20 percent for diabetes mellitus with cataracts and nephropathy is denied.  


REMAND

At his personal hearing before the undersigned Veterans Law Judge at the RO in May 2011, the Veteran and his attorney reported that the Veteran had recently been diagnosed with neuropathy of the lower extremities and he was prescribed medication for this disability at a VA medical center in Hickory.  VA medical records in the file are dated from 2006 through May 2008, and there is conflicting evidence with regard to whether the Veteran has been diagnosed with diabetic neuropathy of the lower extremities in contrast to chronic venous insufficiency of the lower extremities as a result of the non service-connected hypertension.  He also noted that he had applied for Social Security disability due to problems with his left foot but that he had been denied.  Although the record reflects that a CD disc of Social Security Administration records were provided in February 2007, the CD disc is not of record, and any documents thereon do not appear to have been reduced to hard copy in the claims folder.  Since the Veteran has identified additional medical evidence that supports his claim the Board finds that those records must be obtained before a decision may be rendered on the merits.  

Additionally, in a statement received in July 2008, the Veteran asserted that he was unemployable due to his diabetes mellitus.  The Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability due to service-connected disability is based has already been found to be service connected, as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  As the RO has not yet considered whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability, the issue must be remanded, rather than referred, to the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for neuropathy of the lower extremities since May 2008.  After securing the necessary release, the RO should obtain these records.  

2.  The RO should again request a copy of all records pertaining to the Veteran's claim for disability compensation from the Social Security Administration.  

3.  Following completion of the above, the RO should schedule the Veteran for a VA examination to ascertain the nature and likely etiology of the claimed disability of the lower extremities.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.  The examiner should outline the Veteran's history and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has neuropathy of the lower extremities that is causally related to, or chronically aggravated by, his diabetes mellitus.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim for entitlement to service connection for neuropathy of the lower extremities, secondary to service-connected diabetes mellitus.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

5.  The RO must provide the Veteran with a letter satisfying VA's duties under VCAA to notify and assist the Veteran in substantiating the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability, to include consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

6.  The RO should contact the Veteran and request that he provide, or identify, any relevant personnel records from his previous employers as to the reasons for his terminations.  Any authorization necessary to obtain such records should be obtained from the Veteran.  

7.  After affording an appropriate period to respond to the VCAA notice, and the request for former employer records, the RO should schedule the Veteran for an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether it is at least as likely as not the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

8.  The RO must then adjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  (In this regard, the Board observes that all pending increased rating and service connection claims should be decided prior to the issuance of a determination on the matter.)  If the claim is denied, the Veteran and his representative must be provided a statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


